—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 9, 1995, which, upon a finding of abuse, placed the subject child with the Commissioner of Social Services for a period of up to 12 months, unanimously affirmed, without costs.
The record, including the X-rays and medical testimony concerning multiple fractures occurring at different times provides ample evidence that the appellants abused their daughter, justifying her removal (Family Ct Act § 1046; Matter of Phillip M., 82 NY2d 238, 244). The court’s disposition of appellants’ requests for appointment of a medical expert and for *244certain adjournments were appropriate and, in any event, did not cause any prejudice to appellants. On the totality of the existing record, we find that appellants received effective assistance of counsel.
Concur — Ellerin, J. P., Wallach, Rubin, Tom and Saxe, JJ.